MAYFIELD, J.
(dissenting in part). — I cannot concur in the conclusion reached in this case that the stipulations on blank messages like the one in question in this case become binding on the sendee in all actions by him against the telegraph company for negligence in its failure to send or deliver a message, because the message was written on such blank and signed by the sender.
I concede that this court and many others have held such stipulations binding on the sender in actions for a breach of the alleged contract to transmit and deliver promptly messages written on such blanks on the theory sometimes that it was a part of the contract and sometimes on the theory that it was a reasonable rule which the telegraph company had a right to adopt, and that, sender writing his message on such blank containing the provision, he is presumed to have had knowledge or notice thereof and to have consented thereto, and was therefore bound by it. And the same courts have also held that such stipulations were binding on the sender in actions of tort against the telegraph company based on a breach of duty growing out of such contract. The same courts have also held that such stipulations are binding on the sendee when he sues for a breach of such contract containing such stipulations; that he cannot both claim under and against such contract; that if he claims under it he must be bound by all the provisions *128or stipulations. The same courts have also held that such stipulations were not exemptions against the negligence of the companies, but were reasonable regulations as to the time in which such actions should be brought. It is upon this theory alone that they are upheld by any court. They are in their nature limitations of actions by contract or rules.
Such provisions have been held to be invalid as against sender or sendee by a great number of courts; some, upon the theory that they were attempts to exempt the companies from liability against their own negligence, while others placed the invalidity upon the ground that they were against public policy; some, that they were in violation of the Constitutions, in that they were attempts to vary the statutes of limitations; and others that they were unreasonable limitations of the common-law liability of carriers.
Many, if not all, of these conflicting cases are collected and cited in cases reported in the American State Reports, and the notes thereto. See the following reported cases and notes as there reported: Western Union Tel. Co. v. Henderson (Ala.) 18 Am. St. Rep. 148; Hill v. Western Union Tel. Co. (Ga.) 21 Am. St. Rep. 166; Western Union Tel. Co. v. Dougherty (Ark.) 26 Am. St. Rep. 33; Pacific Tel. Co. v. Underwood (Neb.) 40 Am. St. Rep. 490; Kirby v. Western Union Tel. Co. (S. D.) 46 Am. St. Rep. 765; Mathis v. Western Union Tel. Co. (Ga.) 47 Am. St. Rep. 167; Western Union Tel. Co. v. Kemp (Neb.) 48 Am. St. Rep. 723; Western Union Tel. Co. v. Hines (Ga.) 51 Am. St. Rep. 159; Webbe v. Western Union Tel. Co. (Ill.) 61 Am. St. Rep. 207; Western Union Tel. Co. v. Eubanks (Ky.) 66 Am. St. Rep. 361; Harris v. Western Union Tel Co. (Ala.) 77 Am. St. Rep. 70; Davis v. Western Union Tel. Co. (Ky.) 92 Am. St. Rep. 371; Hartzog v. West*129ern Union Tel. Co. (Miss.) 105 Am. St. Rep. 459; Arkansas & L. Ry. Co. v. Stroude (Ark.) 113 Am. St. Rep. 130.
All of the cases which uphold such stipulations do so upon the ground that they are reasonable stipulations and that the parties thereto have notice or knowledge of the stipulations. If a party has no knowledge or notice, actual or constructive, of such stipulations, of course he would not be bound thereby. All the authorities hold this. If a sendee has no actual or constructive notice that a message is delivered by the sender to the telegraph company, and it is never sent, or delivered until after the expiration of the 60 days, he surely ought not to be bound by such stipulations. . If he is bound by such stipulations, then the telegraph company can always avoid liability by not sending the message at all, or waiting 60 days after the filing of the message with it. This I concede is an extreme case and one not certain to happen; but it points out the unsoundness of the rule announced in the majority opinion in this case. Even the statute of limitations does not begin to run against a party until he has actual or constructive notice, until he knows or ought to know of this right of action. Apply the statute to this case in hand, the statute of limitations of one year would not begin to run against the plaintiff until he knew or ought to have known of his right of action. Surely a stipulation of a telegraph blank ought not to be more binding or construed more strictly against a stranger to the contract than a statute. A statute of limitations would be unconstitutional and void if it did not afford litigants a reasonable time within which to bring their actions, after they know of, or ought by the exercise of reasonable diligence to know of, the existence of their right of action.
*130The rule of law announced in this case I think goes too far in upholding such stipulations in telegraph messages in actions of tort by the sendee. It will in effect deny to sendees any right of action for failure to send or deliver, unless they are fortunate enough to acquire knowledge of the message and the tort of the telegraph company by some other means than the telegraph company within 60 days from the time of the filing of the message with the company.
If the pleas were sufficient (which I do not concede), the replications were certainly complete answers thereto. If the replications are not good, it proves conclusively that the stipulation which the pleas set up is invalid. No stipulation of the kind could be valid, to which the replications would not be an answer.